          Case 4:17-cv-00840-JM Document 68 Filed 05/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CBL & ASSOCIATES MANAGEMENT, INC.,

       Plaintiff,

v.                                                          No. 4:17-cv-00840-JM

RAM CONSTRUCTION SERVICES OF
MICHIGAN, INC.,

       Defendant.

               STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

       By stipulation of the parties, and the Court being otherwise advised of the premises, it is

ordered that this action is dismissed with prejudice according to the following terms:

       1. This dismissal operates as an adjudication on the merits of all claims that were raised

or could have been raised in the action;

       2. In the event any person or entity files a subsequent action based on or including the

same or similar claims relating to the Park Plaza Mall parking deck that were raised in this action

against Defendant RAM Construction Services of Michigan, Inc. (“RAM”), the person or entity

shall pay all costs and attorney fees incurred by RAM in this action as a condition precedent to

filing and/or proceeding with the subsequent action;

       3. Plaintiff CBL & Associates Management, Inc. has been acting as the disclosed and

authorized agent of Park Plaza Mall CMBS, LLC throughout this action and makes the stipulations

in this order with full authority to do so on behalf of Park Plaza Mall CMBS, LLC; and

       4. The parties shall bear their own attorneys’ fees and expenses of this action, other than

as provided in paragraph 2 above.
         Case 4:17-cv-00840-JM Document 68 Filed 05/13/21 Page 2 of 2




IT IS SO ORDERED this 13th day of May, 2021.


                                               JAMES M. MOODY JR.
                                               UNITED STATES DISTRICT JUDGE


AGREED AS TO FORM AND SUBSTANCE:

HUSCH BLACKWELL LLP                            KOTZ SANGSTER WYSOCKI P.C.

/s/ K. Chris Collins                           /s/ R. Edward Boucher
Justin L. Jones (AR Bar No. 2008068)           R. Edward Boucher (MI Bar No. P57251)
Michael K. Alston (TN Bar No. 13697)           Admitted Pro Hac Vice
Admitted Pro Hac Vice                          400 Renaissance Center, Suite 3400
K. Chris Collins (TN Bar No. 29109)            Detroit, Michigan 48243
Admitted Pro Hac Vice                          (313) 259-8300
Tel: (423) 266-5500                            rboucher@kotzsangster.com
Fax: (423) 266-5499                            Attorneys for RAM Construction
justin.jones@huschblackwell.com                Services of Michigan, Inc.
michael.alston@huschblackwell.com
chris.collins@huschblackwell.com
Counsel for Plaintiff
CBL & Associates Management, Inc.




                                         -2-
